Citation Nr: 0832452	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-33 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) prior to August 1, 2003 and in excess of 50 percent 
after August 1, 2003.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	African American PTSD 
Association


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  He had additional verified service in the Alabama 
National Guard from April 1982 to July 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1. Since May 16, 2003, the veteran's service-connected PTSD 
has caused total occupational and social impairment.

2.  As of May 16, 2003, the veteran's service-connected 
disabilities consisted of PTSD, evaluated as 30 percent 
disabling, diabetes mellitus, noninsulin dependent, evaluated 
as 20 percent disabling, tension headaches evaluated as 10 
percent disabling and tinea pedis evaluated at a 
noncompensable level.  The combined service-connected 
disability rating was 50 percent.

3.  As of August 1, 2003, the veteran's service-connected 
disabilities consisted of PTSD, evaluated as 50 percent 
disabling, diabetes mellitus, noninsulin dependent with 
peripheral neuropathy in the toes, evaluated as 20 percent 
disabling, tension headaches, evaluated as 10 percent 
disabling, and tinea pedis rated at a noncompensable level.  
The combined service-connected disability rating was 60 
percent.

4.  Prior to May 16, 2003, the veteran's service-connected 
disabilities were not of such nature and severity as to 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Since May 16, 2003, the criteria for a 100 percent 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 9411 
(2007).

2.  Prior to May 16, 2003, an award of TDIU was not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran originally sought entitlement to service 
connection for PTSD in July 1999.  He also sought entitlement 
to service connection for a respiratory disorder, to include 
chronic obstructive lung disease (COPD).

Of record at that time were VA treatment records, for the 
period from January 1998 to April 2000.  The records document 
the veteran's participation in a PTSD program in June 1999.  
The records also show that the veteran had been employed as a 
machinist for over 20 years up to 1999, with different dates 
provided as to his termination of employment.  He had had to 
terminate his employment primarily due to problems related to 
nonservice-connected COPD.  The veteran was also an active 
member of the Alabama Army National Guard up to July 1999.  

The records also contained a report by a VA vocational 
rehabilitation counseling psychologist in July 1999.  The 
veteran told the psychologist that he was on worker's 
compensation from his job because of his PTSD and was 
awaiting a medical retirement, although this was not reported 
or documented elsewhere in the claims folder.  The examiner 
referred to the VA treatment records as documenting the 
veteran's treatment for PTSD.  The examiner also said that 
the veteran had an inability to cope with stress and 
pressures of competitive employment.  This had lead to a 
deteriorating work performance for the last several years.  
The veteran was said to be markedly impaired in responding to 
supervision and to co-workers on the job.  He was also said 
to be markedly impaired in being able to follow work 
instructions and in his ability to complete work related 
tasks in a timely manner.  The examiner said the veteran's 
symptoms had been present for over 12 consecutive months and 
were chronic in nature.  There was a poor prognosis for 
improvement.  The examiner concluded that the veteran was 
considered to be unemployable and not feasible for vocational 
rehabilitation.

The veteran was afforded a VA examination in October 1999.  
He was given a diagnosis of PTSD.  He was also assigned a 
Global Assessment of Functioning (GAF) of 60.

The veteran was granted entitlement to service connection for 
PTSD in June 2000.  He was awarded a 30 percent disability 
evaluation, effective from February 16, 1999.  He was denied 
service connection for COPD.

The veteran disagreed with the original disability evaluation 
and the denial of service connection fro COPD in June 2000.  
He stated that his COPD had caused him to lose his job after 
working for 20 years.  He also referenced several other 
nonservice-connected disorders that he said made him totally 
disabled.  

He was afforded a second PTSD examination in November 2001.  
The veteran was again diagnosed with PTSD.  His GAF was given 
as 45.  The examiner added that the veteran dwelt on various 
physical complaints, specifically his COPD, hearing loss, and 
numbness of the right side of the face.  He said the veteran 
used a cane and a wheelchair and repeated a statement of 
"I'm totally disabled."  The examiner said that the 
diagnosis of PTSD was a given but there was no noticeable 
increase in the degree of severity of the disorder from the 
VA examination in 1999.

The veteran failed to perfect an appeal and the 30 percent 
evaluation, as well as the denial of service connection for 
COPD, became final.

The veteran submitted a statement in regard to his COPD in 
December 2002.  He noted that he was service-connected for 
diabetes mellitus because of his exposure to herbicides in 
Vietnam.  He questioned why he did not have service 
connection for his COPD as well.  The veteran again stated 
that he was totally disabled from work because of his lungs.  

The veteran submitted a claim for a disability evaluation in 
excess of 30 percent for his PTSD and entitlement to a TDIU 
rating that was received on May 16, 2003.  In addition to his 
PTSD disability, the veteran was service connected for 
diabetes mellitus, noninsulin dependent, evaluated as 20 
percent disabling, and tension headaches and tinea pedis, 
both evaluated at the noncompensable level at the time of his 
claim.  His combined disability evaluation at that time was 
40 percent.  

The veteran reported that he last worked in May 1999.  He had 
been at his employment since March 1973.  The veteran also 
reported leaving work due to his service-connected 
disabilities.  He did not expect to receive any worker's 
compensation benefits.  The veteran reported having two years 
of college with no advanced training.  

He was afforded a VA examination in August 2003.  The veteran 
reported that he had not worked since 1999.  He said he was 
terminated because of physical problems and emotional 
difficulty related to his PTSD.  It was noted that he had 
recently undergone a 4-week inpatient treatment period for 
his PTSD.  The veteran reported having a problem getting 
along with people and a problem with anger and rage.  He 
reported having trouble sleeping.  The veteran was noted to 
have multiple medical problems, to include obstructive sleep 
apnea.  The examiner said he had talked with the veteran's 
spouse and she said the veteran was very arrogant, and 
irritable and that the least little thing would set him off.  
She said the symptoms had been present for many years.  She 
said she had taken an early retirement to be at home and to 
take care of the veteran.  

The mental status examination was said to show that the 
veteran wore clean clothes.  He had very poor eye contact.  
His speech was soft and goal directed.  His affect was 
irritated and his mood depressed.  There was a report of 
infrequent auditory hallucinations.  There were no visual 
hallucinations or paranoid thoughts.  The veteran had 
infrequent nightmares and flashbacks.  He was oriented times 
three but had trouble remembering items and counting 
backwards.  His insight and judgment were described as fair.  
The examiner provided a GAF of 40.  He said the veteran had 
established PTSD.  He also said that, as the veteran was not 
working, he had too much time on his hands to dwell on his 
PTSD symptoms.  The examiner said that it appeared the 
symptoms might have gotten worse since the veteran's 
termination.  

The veteran submitted a statement from one of his private 
healthcare providers, L. A. Dement, FNP, in December 2003.  
She reported that her office treated the veteran for COPD and 
sleep apnea since January 2002.  She also noted the veteran 
had been treated by VA for COPD since 1999.  She said his 
COPD was moderately severe and limited his everyday 
activities.  She also reported that the veteran's diabetes 
caused fluctuating glucose with periods of weakness.  Ms. 
Demet stated that, due to the above conditions, the veteran 
was unable to work.  She did not mention his PTSD.  

The veteran submitted a statement from a VA psychiatrist, Dr. 
B., in December 2003.  Dr. B. said the veteran was known to 
the VA clinic since 1999 and he had known the veteran since 
June 2003.  He said the veteran had signs and symptoms 
consistent with a diagnosis of PTSD.  He also opined that the 
veteran was totally and permanently disabled as a result of 
the PTSD.  

Associated with the claims folder are VA treatment records 
for the period from June to July 2003.  The records reflect 
that the veteran was involved in an inpatient PTSD treatment 
program from June 30, 2003, to July 25, 2003.  

The RO issued a rating decision that increased the evaluation 
for the veteran's PTSD and headaches in January 2004.  The 
veteran was awarded a temporary total disability evaluation 
for his inpatient PTSD treatment from June 30, 2003, to July 
31, 2003.  He was then awarded a 50 percent evaluation from 
August 1, 2003.  His headaches evaluation was increased to 10 
percent, effective from May 16, 2003.  Finally, peripheral 
neuropathy of the lower extremities was incorporated into the 
veteran's 20 percent evaluation for diabetes.  

Associated with the claims folder are VA treatment records 
for the period from July 2003 to July 2004.  The veteran 
continued to receive outpatient and group therapy for his 
PTSD.  An entry from July 2003 noted that he was not feeling 
any stress and was not depressed.  The veteran continued to 
be prescribed medications for his psychiatric symptoms.

The veteran submitted a statement from Dr. B. that was dated 
in October 2004.  Dr. B. again asserted that the veteran was 
permanently and totally disabled as a result of his service-
connected PTSD.  He did not provide a rationale for the 
opinion.  

The Board remanded the veteran's case in August 2006.  The 
additional development included obtaining any outstanding 
treatment records, inquiring about SSA records, advising the 
veteran to have Dr. B. provide a statement in support of his 
opinion, and to obtain a current VA examination to address 
the veteran's employability.

The veteran submitted a statement from a nurse practioner and 
Dr. B. from VA in August 2006.  The parties stated that the 
veteran had been treated for PTSD in the clinic since 
February 2001.  They then stated, incorrectly, that the 
veteran was "100% Service-Connected for this disability."  
The veteran was said to be totally and permanently disabled 
and unemployable.  It was noted that a July 1999 vocational 
rehabilitation assessment reported that the severity of the 
veteran's symptoms limited his ability to process work 
procedures and instructions.  It also noted that he had 
severe emotional lability and this prevented him from getting 
along with co-workers without distracting them or exhibiting 
behavioral extremes.  The parties further stated that, 
despite ongoing treatment, the veteran continued to 
deteriorate.  He experienced poor sleep with nightmares, 
increased anxiety, intrusive thoughts of combat, depression, 
and suicidal ideation.  The parties agreed with the 
vocational rehabilitation assessment that the veteran was 
totally and permanently disabled.  

Records from the Social Security Administration (SSA) were 
received in September 2006.  The records reflect that the 
veteran was determined to be totally disabled as of June 1, 
1999.  The primary disability was listed as depression, and a 
secondary disability of low back pain.  A psychologist's 
assessment from June 1999 noted that VA treatment records 
reflected treatment for depression and PTSD.  The veteran was 
said to have a mood disorder and a personality disorder.

A July 1999 psychological evaluation from J. R. Lane, Ph.D., 
reflects Axis I diagnoses of mood disorder, due to chronic 
lung disease and lower back pain, and rule out PTSD with 
delayed onset.  The examiner added that the veteran, if 
motivated, had the ability to understand and remember simple 
but not detailed instructions and to recall locations and 
work-like procedures.  He was also capable of sustaining 
concentration and persistence in carrying out simple 
instructions.  Dr. Lane added that the veteran did not appear 
capable of sustaining an ordinary routine, performing 
activities within a schedule, maintaining regular attendance, 
or completing a normal work day without interruptions from 
psychologically-based symptoms.  He said the veteran was 
capable of working in proximity to others but would have 
trouble getting along with co-workers, accepting criticism 
from supervisors, and interacting appropriately with the 
general public.  The veteran was said to be capable of asking 
simple questions but not adjusting to changes in the work 
setting.  His prognosis for significant improvement was 
listed as poor.  

Additional VA treatment records for the period from February 
2005 to November 2007, with isolated unrelated entries dating 
back to 1997, were associated with the claims folder.  The 
records reflect outpatient treatment for the veteran's PTSD 
but do not address the impact of the veteran's PTSD on his 
employability.  

The veteran was afforded a VA examination in December 2007.  
The examination was performed by Dr. B, the same VA 
psychiatrist that had provided several earlier statements in 
support of the veteran's claim.  The examiner noted he had 
reviewed the claims folder, prior PTSD VA examination 
reports, and VA treatment records in completing the 
examination and report.  It was noted that the veteran had 
not been able to attend his therapy sessions as much as he 
wanted due to the increase in gasoline prices.  The veteran 
reported being irritable and moody.  He said he did not go 
out and socialize.  He worked in his garden at home as much 
as his physical condition allowed.  The veteran was well 
groomed and oriented times three.  His affect was full, his 
speech said to be unremarkable and spontaneous and a good 
mood.  He was noted to be restless.  The veteran had 
difficulty concentrating and was unable to spell "world" 
backwards.  The examiner said the veteran's thought content 
and process were unremarkable.  There were no delusions.  
Judgment and insight were said to show the veteran understood 
outcome of his behavior.  No hallucinations were reported.  
The veteran said he had panic attacks several times a week 
and avoided crowds.  There was no evidence of homicidal or 
suicidal ideation.  Memory, as in remote, recent, and 
immediate was said to be mildly impaired.

The examiner gave a detailed description of the veteran's 
PTSD symptoms.  They were said to be chronic, daily, and 
severe with no periods of remission.  The examiner noted that 
the veteran reported that he was unemployed as a result of a 
lung disorder and his PTSD.  The veteran was given Axis I 
diagnoses of PTSD and depression.  The examiner said the 
depression was secondary to the PTSD.  A GAF score of 45 was 
assigned.

The examiner stated that the veteran's PTSD had significantly 
affected the veteran's family functioning and interpersonal 
relationships.  He had become more irritable over the past 
few years and this had caused significant marital discord.  
The examiner stated that it was at least as likely as not 
that the veteran's PTSD precluded him from obtaining and 
maintaining substantially gainful employment.  The examiner 
referred to the VA vocational rehabilitation evaluation from 
July 1999 as an example of the severity and chronicity of the 
veteran's symptomatology.  The examiner noted that the 
veteran reported being physically limited and had chronic and 
severe respiratory conditions that significantly affected his 
ability to work.  However, the examiner also stated that the 
veteran's PTSD symptoms, said to be daily, severe, and 
chronic, would equally prevent the veteran's ability to 
compete for, obtain, and maintain substantially gainful 
employment.

The Board notes that additional evidence was received from 
several private healthcare sources during the pendency of the 
current claim.  However, none of the evidence was relevant in 
assessing the veteran's PTSD disability or his entitlement to 
a TDIU rating.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board also 
acknowledges that, as an increased evaluation claim, the 
potential for staged evaluations is applicable in this case.  
See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

A.  PTSD

The veteran's PTSD is presently rated as 50 percent disabling 
under Diagnostic Code 9411.  38 C.F.R. § 4.130 (2007).  Under 
Diagnostic Code 9411, a 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-term and long-term memory (e.g. retention 
of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessed rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is assignable where there is total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41-50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  A GAF score of 31 - 40 is defined 
as "Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment thinking, or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school)."  

The evidence in this case is conflicting.  It does not 
establish that the veteran meets the precise symptomatology 
listed for either a 70 percent or a 100 percent disability 
evaluation as called for in the Schedule for Rating 
Disabilities.  38 C.F.R. § 4.130.  In fact, his symptoms as 
described in the records, do not meet the criteria for a 70 
percent rating.  The evidence shows that the veteran clearly 
has an impairment in establishing and maintaining effective 
work and social relationships.  He also has some memory 
problems and problems with irritation.  Nevertheless, this is 
not the end of the analysis.

The Board finds that the totality of the evidence, and 
resolving all reasonable doubt in favor of the veteran, 
supports a conclusion that the veteran is 100 percent 
disabled as contemplated by the rating criteria.  The 
evidence establishes that there is total occupational and 
social impairment.  The veteran has received inpatient 
treatment for his PTSD during his current claim, treatment 
provided approximately one month after he submitted his 
claim.  He has provided three statements signed by Dr. B, one 
in December 2003, one in October 2004, and another in October 
2006, that state the veteran is totally and permanently 
disabled as a result of his service-connected disability.  

The veteran was assigned a GAF of 40 at the time of his VA 
examination in August 2003.  Such a score is indicative of 
someone that is unable to get a job.  A GAF score of 45, as 
provided in December 2007, is indicative of someone unable to 
keep a job.  See Bowling v. Principi, 15 Vet. App. 1, 14-15 
(2001).  The veteran has continued to receive regular therapy 
since July 2003 with no obvious improvement in his overall 
psychiatric status.  Further, the July 1999 VA vocational 
rehabilitation assessment, the July 1999 SSA evaluation, and 
the December 2007 VA examination report all address the 
veteran's complete inability to function in a work setting 
directly due to his PTSD.  Although the 1999 records predate 
the current claim, they are instructive as to the same 
finding being present at this time following years of 
treatment.  

The VA outpatient records do not support a finding of a total 
disability.  However, they do not appear to be complete 
assessments of the veteran's overall status but only a 
monitoring report.  The two VA examinations of 2003 and 2007 
are comprehensive reviews of the record and the veteran's 
overall status.  Both reports provide assessments that the 
veteran has a very severe PTSD disability.  Moreover, the 
statements of total and permanent disability due to PTSD from 
Dr. B. are not contradicted by any other medical evidence of 
record.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders was amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  The 
evidence shows that the effects of the veteran's mental 
disorder do indeed cause total occupational and social 
impairment.  

With reasonable doubt resolved in the veteran's favor, a 100 
percent rating can be said to be reflective of the veteran's 
disability from May 16, 2003, the date of the current claim.  
There is no medical evidence of record that would warrant 
establishment of an effective date in the year prior to the 
claim.  A careful review of the VA and private medical 
records do not show the veteran to experience total social 
and occupational impairment in the year prior to the date of 
claim.  It could be said that the evidence first establishes 
the totality of the disability from the date of the VA 
examination in August 2003, along with the statement from Dr. 
B. in December 2003.  However, the Board finds that it is 
reasonable to attribute the veteran's total disability as of 
the date of his claim in May 2003.  The GAF score of 40 and 
the statement from Dr. B., both in 2003, along with the 
period of hospitalization, represent a distinct increase in 
the severity of the veteran's PTSD disability and within 
months of the claim.

As noted in the prior discussion, the evidence does not 
support an actual evaluation of 70 percent at any time, and 
certainly not prior to May 16, 2003.  The evidence 
establishes a definite and identifiable increase in 
symptomatology as of the date of the claim that is evidenced 
by both the VA examination report and letter written by Dr. 
B.  Accordingly, there is no basis for a rating in excess of 
30 or 50 percent prior to May 16, 2003.

B.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

However, when a veteran is in receipt of a 100 percent 
schedular rating he is not eligible for an award of TDIU.  
Green v. West, 11 Vet. App. 472, 476 (1998).  The veteran 
filed a claim for TDIU in September 2004.  In light of the 
determination that the veteran's PTSD is 100 percent 
disabling as of March 1, 2005, the issue is whether the 
veteran can establish entitlement to a TDIU rating prior to 
March 1, 2005.  

As of May 16, 2003, the veteran's service-connected 
disabilities consisted of his PTSD, evaluated as 30 percent 
disabling, diabetes mellitus, noninsulin dependent, evaluated 
as 20 percent disabling, tension headaches and tinea pedis 
rated at a noncompensable level.  The combined service-
connected disability rating was 40 percent.  As noted, the 
evaluation for headaches was increased to 10 percent in 
January 2004, effective from May 16, 2003.  Thus the 
veteran's combined disability evaluation as of the date of 
the claim became 50 percent.  

By way of a rating decision dated in January 2004, the 
veteran's PTSD evaluation was increased to 50 percent, 
effective from August 1, 2003, peripheral neuropathy in the 
toes was incorporated with the diabetes mellitus, noninsulin 
dependent, evaluated as 20 percent disabling, the evaluation 
for tension headaches, was increased to 10 percent, effective 
from May 16, 2003, and tinea pedis remained at a 
noncompensable level.  The veteran's combined service-
connected disability rating was 50 percent from the date of 
his claim in May 2003 and 60 percent from August 1, 2003.  As 
such, the veteran did not meet the criteria for consideration 
for entitlement to TDIU on a schedular basis since his 
ratings for his several disabilities do not satisfy the 
percentage requirements of 38 C.F.R. § 4.16.  

It should be pointed out that the veteran may be entitled to 
TDIU on an extraschedular basis if it is established that he 
is unable to secure or follow substantially gainful 
employment as a result of the combined effect of his service-
connected disability. 38 C.F.R. § 4.16(b).  Consequently, the 
Board must determine whether the veteran's service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran 
may be unemployed or has difficulty obtaining employment is 
not determinative.  The ultimate question is whether the 
veteran, because of service-connected disability, is 
incapable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, an 
inability to work due to non-service-connected disabilities 
or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In 
making its determination, VA considers such factors as the 
extent of the service-connected disabilities, and employment 
and educational background. 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The evidence of record, prior to the date of the current 
claim, shows that the veteran's COPD/lung disorder was the 
primary basis for his not being able to work.  This was 
repeated by the veteran on a number of occasions in his own 
statements and in statements made to VA and private 
healthcare providers.  He submitted statements from private 
healthcare providers that pointed to his lung disorders as 
being primarily responsible for his having to quit working.

The Board notes that the SSA determined depression to be a 
primary disability, with low back pain as a secondary 
disability.  However, the veteran was not service connected 
for depression at the time of his claim in May 2003.  The 
2007 VA examiner did relate the veteran's depression to the 
service-connected PTSD at that time.  

The 1999 and 2001 VA examinations did not establish that the 
veteran was unable to maintain his employment as a result of 
his PTSD and/or service-connected disabilities.  The 1999 
examiner provided a GAF of 60 while the 2001 examiner 
provided a GAF of 45.  At first this may be viewed as showing 
an increase in disability and possible an inability to 
maintain employment.  However, a reading of the 2001 
examination report shows that the examiner did not believe 
there was any worsening of symptoms since 1999, despite the 
GAF assigned.  Moreover, there is no evidence in the year 
prior to May 16, 2003, to support a conclusion that the 
veteran's service-connected disabilities precluded him from 
obtaining and maintaining substantially gainful employment.  

While the veteran has been unemployed since May 1999, the 
evidence does not demonstrate that it was the result of his 
PTSD or a combination of service-connected disabilities.  The 
evidence shows it was primarily related to nonservice-
connected conditions, especially his COPD.  The veteran has 
not alleged that he has attempted to obtain any other 
employment since that time.  The evidence indicates that, 
based on education, and experience, the veteran was not 
precluded from obtaining, and maintaining, substantially 
gainful employment at any time prior to May 16, 2003, as a 
result of his service-connected disabilities.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The veteran has not worked at any time 
during the pendency of his appeal.  He terminated his 
employment in 1999 and has been in receipt of SSA disability 
benefits effective from June 1999.  The veteran underwent a 
four week inpatient PTSD evaluation in 2003.  He has not had 
any other period of inpatient treatment for any of his 
service-connected disabilities.  He was awarded a temporary 
100 percent evaluation for the hospitalization.  There is no 
evidence that the manifestations of the veteran's service-
connected disabilities are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) and 
38 C.F.R. § 4.16(b), for the period prior to May 16, 2003, 
are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In June 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

The Board remanded the veteran's case in August 2006.  He was 
again provided notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
evaluation and to establish entitlement to a TDIU rating.  
The veteran was also provided the notice required in Dingess, 
specifically information regarding how ratings and effective 
dates are determined.

The Board acknowledges that the notices sent to the veteran 
in June 2003 and August 2006 do not meet the requirements of 
Vazquez-Flores and are not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the June 2003 and August 2006 notices he was 
told to submit evidence showing that his service-connected 
PTSD had worsened.  He was informed that this evidence may 
include a statement from his doctor containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and tests.  He was also 
informed that he may submit statements from other individuals 
describing their personal observations as to how the 
veteran's disability has become worse.  He was also informed 
of the evidence necessary to establish entitlement to a TDIU 
rating.  

The veteran demonstrated his understanding by submitting 
evidence from his private physicians, statements from himself 
and spouse that attested to his total disability, and 
identifying additional sources of evidence that were obtained 
in the development of his claim.  Based on the evidence 
above, the veteran can be expected to understand from the 
various letters from the RO what was needed to support his 
increased rating claims.  Further, he can be said to have 
demonstrated actual knowledge based on his responses to 
request for information and/or evidence and argument provided 
in support of his claim.  

The veteran's claim was re-adjudicated and he was issued a 
supplemental statement of the case (SSOC) in January 2008.

Based on the above, the Board finds that any notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, the Board finds the duty to 
notify provisions have been fulfilled and no further action 
is necessary under those provisions.

As to VA's duty to assist, in this case, VA treatment records 
were obtained and associated with the claims folder as were 
private records identified by the veteran and those he 
submitted.  The veteran submitted statements from Dr. B. in 
support of his claim, as well as lay statements from himself 
and his wife.  The veteran's SSA records were obtained.  He 
was afforded VA examinations.  All obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.



ORDER

Entitlement to a 100 percent disability rating for PTSD is 
granted from May 16, 2003, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
prior to May 16, 2003, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


